 
Form of Unit Subscription Agreement
 
SUBSCRIPTION AGREEMENT
 
June 10, 2011
 
The undersigned investor (the “Investor”) hereby confirms its agreement with
PharmAthene, Inc. (the “Company”) as follows:
 
1.      This Subscription Agreement, including the Terms and Conditions For
Purchase of Units attached hereto as Annex I (collectively, this “Agreement”) is
made as of the date set forth below between the Company and the Investor.
 
2.      The Company has authorized the sale and issuance to certain investors of
an aggregate of __________ units (the “Units”) for a purchase price of $3.50 per
Unit (the “Purchase Price”), with each Unit consisting of (a) one share (a
“Share,” and collectively the “Shares”) of common stock, par value $0.0001 per
share (the “Common Stock”) of the Company and (b) one warrant (a “Warrant,” and
collectively the “Warrants”) to purchase 0.2 of a share of Common Stock (and the
fractional amount being the “Warrant Ratio”).  Units will not be issued or
certificated. The Shares and Warrants are immediately separable and will be
issued separately.  The terms and conditions of the Warrants are set forth in
the form of Annex II attached hereto.  The shares of Common Stock issuable upon
exercise of the Warrants are referred to herein as the “Warrant Shares” and,
together with the Units, the Shares and the Warrants, are referred to herein as
the “Securities.”
 
3.      The offering and sale of the Units (the “Offering”) are being made
pursuant to (1) an effective Registration Statement on Form S-3 (Registration
No. 333-156997) filed by the Company with the Securities and Exchange Commission
(the “Commission”) (the “Registration Statement”), which contains the base
prospectus (the “Base Prospectus”) and was declared effective by the Commission
on February 12, 2009, (2) if applicable, certain “free writing prospectuses” (as
that term is defined in Rule 405 under the Securities Act of 1933, as amended),
that have or will be filed with the Commission and delivered to the Investor on
or prior to the date hereof and (3) a final prospectus supplement (the
“Prospectus Supplement” and together with the Base Prospectus, the “Prospectus”)
containing certain supplemental information regarding the Securities and terms
of the Offering that will be filed with the Commission and delivered to the
Investor (or made available to the Investor by the filing by the Company of an
electronic version thereof with the Commission) along with the Company’s
counterpart to this Agreement.
 
4.      The Company and the Investor agree that the Investor will purchase from
the Company and the Company will issue and sell to the Investor the Units set
forth below for the aggregate purchase price set forth below.  The Units shall
be purchased pursuant to the Terms and Conditions for Purchase of Units attached
hereto as Annex I and incorporated herein by this reference as if fully set
forth herein.  The Investor acknowledges that the Offering is not being
underwritten by the placement agent (the “Placement Agent”) named in the
Prospectus Supplement and that there is no minimum offering amount.
 
5.      The manner of settlement of the Shares included in the Units purchased
by the Investor shall be determined by such Investor as follows:
 
Delivery by electronic book-entry at The Depository Trust Company (“DTC”),
registered in the Investor’s name and address as set forth below, and released
by Continental Stock Transfer & Trust Company, the Company’s transfer agent (the
“Transfer Agent”), to the Investor at the Closing (as defined in Section 3.1 of
Annex A hereto).
 
 
 

--------------------------------------------------------------------------------

 
 
NO LATER THAN ONE (1) BUSINESS DAY AFTER THE EXECUTION OF THIS AGREEMENT BY THE
INVESTOR AND THE COMPANY, THE INVESTOR SHALL:
 
 
(I)
DIRECT THE CUSTODIAL AGENT OR BROKER-DEALER AT WHICH THE ACCOUNT OR ACCOUNTS TO
BE CREDITED WITH THE SHARES ARE MAINTAINED TO SET UP A DEPOSIT/WITHDRAWAL AT
CUSTODIAN (“DWAC”) INSTRUCTING THE TRANSFER AGENT TO CREDIT SUCH ACCOUNT OR
ACCOUNTS WITH THE SHARES, AND

 
 
(II)
REMIT BY WIRE TRANSFER THE AMOUNT OF FUNDS EQUAL TO THE AGGREGATE PURCHASE PRICE
FOR THE UNITS BEING PURCHASED BY THE INVESTOR TO THE FOLLOWING ACCOUNT:

 
Bank:  U.S. Bank National Association
ABA: _______________
A/C:   _______________
BNF:  U.S. Bank Trust N.A.
OBI:  Trust Finance Management
Attn:   Leerink-PharmAthene Escrow
Ref:    _______________


 
IT IS THE INVESTOR’S RESPONSIBILITY TO (A) MAKE THE NECESSARY WIRE TRANSFER OR
CONFIRM THE PROPER ACCOUNT BALANCE IN A TIMELY MANNER AND (B) ARRANGE FOR
SETTLEMENT BY WAY OF DWAC IN A TIMELY MANNER. IF THE INVESTOR DOES NOT DELIVER
THE AGGREGATE PURCHASE PRICE FOR THE UNITS OR DOES NOT MAKE PROPER ARRANGEMENTS
FOR SETTLEMENT IN A TIMELY MANNER, THE UNITS MAY NOT BE DELIVERED AT CLOSING TO
THE INVESTOR OR THE INVESTOR MAY BE EXCLUDED FROM THE CLOSING ALTOGETHER.
 
6.       The executed Warrant included in the Units purchased by the Investor
shall be delivered in accordance with the terms thereof.
 
7.      The Investor represents that, except as set forth below, (a) it has had
no position, office or other material relationship within the past three years
with the Company or persons known to it to be affiliates of the Company, (b) it
is not a FINRA member or an Associated Person (as such term is defined under the
FINRA Membership and Registration Rules Section 1011) as of the Closing, and
(c) neither the Investor nor any group of Investors (as identified in a public
filing made with the Commission) of which the Investor is a part in connection
with the Offering of the Units, acquired, or obtained the right to acquire, 20%
or more of the Common Stock (or securities convertible into or exercisable for
Common Stock) or the voting power of the Company on a post-transaction basis.
 
Exceptions:


 
(If no exceptions, write “none.”  If left blank, response will be deemed to be
“none.”)
 
8.      The Investor represents that it has received or can obtain on the
Commission’s EDGAR filing system the Base Prospectus, which is part of the
Company’s Registration Statement, the documents incorporated by reference
therein, and any free writing prospectus (collectively, the “Disclosure
Package”), prior to or in connection with the receipt of this Agreement along
with the Company’s counterpart to this Agreement.
 
 
Page 2

--------------------------------------------------------------------------------

 
 
9.      No offer by the Investor to buy Units will be accepted and no part of
the Purchase Price will be delivered to the Company until the Company has
accepted such offer by countersigning a copy of this Agreement, and any such
offer may be withdrawn or revoked, without obligation or commitment of any kind,
at any time prior to the Company (or a Placement Agent on behalf of the Company)
sending (orally, in writing, or by electronic mail) notice of its acceptance of
such offer.  An indication of interest will involve no obligation or commitment
of any kind until this Agreement is accepted and countersigned by or on behalf
of the Company.
 
Number of Units:                                             
Purchase Price Per Unit:  $3.50                 
Aggregate Purchase Price: $                     
 
Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.
 
Dated as of June 10, 2011
 

 
                                                                 
INVESTOR
 
 
By:                                                           
 
Name:                                                      
 
Title:                                                        
 
Address:                                                 
 
                                                                 
 
                                                                 

 
 
Agreed and accepted this 10th
day of June 2011:
 
PHARMATHENE, INC.
 
 
By:                                                           
 
Name:                                                      
 
Title:                                                        
 
 
Page 3

--------------------------------------------------------------------------------

 
 
ANNEX I
 
TERMS AND CONDITIONS FOR PURCHASE OF UNITS
 
1.      Authorization and Sale of the Units.  Subject to the terms and
conditions of this Agreement, the Company has authorized the sale of the Units.
 
2.      Agreement to Sell and Purchase the Units; Placement Agent.
 
2.1 At the Closing (as defined in Section 3.1 of this Annex I), the Company will
sell to the Investor, and the Investor will purchase from the Company, upon the
terms and conditions set forth herein, the number of Units set forth on the last
page of the Agreement to which these Terms and Conditions for Purchase of Units
are attached as Annex I (the “Signature Page”) for the aggregate purchase price
therefor set forth on the Signature Page.
 
2.2 The Company proposes to enter into substantially this same form of
Subscription Agreement with certain other investors (the “Other Investors”) and
expects to complete sales of Units to them.  The Investor and the Other
Investors are hereinafter sometimes collectively referred to as the “Investors,”
and this Agreement and the Subscription Agreements executed by the Other
Investors are hereinafter sometimes collectively referred to as the
“Agreements.”
 
2.3 The Investor acknowledges that the Company intends to pay Leerink Swann LLC
(the “Placement Agent”) a placement agent fee (the “Placement Fee”) in respect
of the sale of Units to the Investor and Noble Financial Capital Markets a
financial advisory fee in connection with the Offering.
 
2.4 The Company has entered into a Placement Agency Agreement, dated June 10,
2011  (the “Placement Agreement”), with the Placement Agent that contains
certain representations, warranties, covenants, and agreements of the Company
that may be relied upon by the Investor, which shall be a third party
beneficiary thereof.  A copy of the Placement Agreement is available upon
request.
 
3.      Closings and Delivery of the Units and Funds.
 
3.1 Closing.  The completion of the purchase and sale of the Units (the
“Closing”) shall occur at a place and time (the “Closing Date”) to be specified
by the Company and the Placement Agent, and of which the Investors will be
notified in advance by the Placement Agent, in accordance with Rule 15c6-1
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”).  The Closing is expected to occur on June 15, 2011.  At the Closing,
(a) the Company shall cause the Transfer Agent to deliver to the Investor the
number of Shares set forth on the Signature Page registered in the name of the
Investor or, if so indicated on the Investor Questionnaire attached hereto as
Schedule A, in the name of a nominee designated by the Investor, (b) the Company
shall cause to be delivered to the Investor a Warrant to purchase a number of
whole Warrant Shares determined by multiplying the number of Shares set forth on
the signature page by the Warrant Ratio and rounding down to the nearest whole
number and (c) the aggregate purchase price for the Units being purchased by the
Investor will be delivered by or on behalf of the Investor to the Company.
 
3.2 (a) Conditions to the Company’s Obligations.  The Company’s obligation to
issue and sell the Units to the Investor shall be subject to:  (i) the receipt
by the Company of the purchase price for the Units being purchased hereunder as
set forth on the Signature Page and (ii) the accuracy of the representations and
warranties made by the Investor and the fulfillment of those undertakings of the
Investor to be fulfilled prior to the Closing Date.
 
 
Annex I - Page 1

--------------------------------------------------------------------------------

 
 
(b) Conditions to the Investor’s Obligations.  The Investor’s obligation to
purchase the Units will be subject to the accuracy of the representations and
warranties made by the Company and the fulfillment of those undertakings of the
Company to be fulfilled prior to the Closing Date that are contained in the
Placement Agreement and the Subscription Agreement, and to the condition that
the Placement Agent shall not have determined that the conditions to the closing
in the Placement Agreement have not been satisfied.  The Investor’s obligations
are expressly not conditioned on the purchase by any or all of the Other
Investors of the Units that they have agreed to purchase from the Company or the
issuance of any minimum amount of Units by the Company.
 
3.3 Delivery of Funds by Electronic Book-Entry at The Depository Trust
Company.  No later than one (1) business day after the execution of this
Agreement by the Investor and the Company, the Investor shall remit by wire
transfer the amount of funds equal to the aggregate purchase price for the Units
being purchased by the Investor to the following account designated by the
Company and the Placement Agent pursuant to the terms of that certain Escrow
Agreement (the “Escrow Agreement”) dated as of June 10, 2011, by and among the
Company, the Placement Agent and U.S. Bank National Association (the “Escrow
Agent”):
 
Bank:  U.S. Bank National Association
ABA: _______________
A/C:   _______________
BNF:  U.S. Bank Trust N.A.
OBI:  Trust Finance Management
Attn:   Leerink-PharmAthene Escrow
Ref:    _______________



 
Such funds shall be held in escrow until the Closing and delivered by the Escrow
Agent on behalf of the Investors to the Company upon the satisfaction, in the
reasonable judgment of the Placement Agent, of the conditions set forth in
Section 3.2(b) hereof.  The Placement Agent shall have no rights in or to any of
the escrowed funds unless the Placement Agent and the Escrow Agent are notified
in writing by the Company in connection with the Closing that a portion of the
escrowed funds shall be applied to the Placement Fee and reimbursable expenses
of the Placement Agent as contemplated by Section 2(e) of the Placement
Agreement.  The Company and the Investor agree to indemnify and hold the Escrow
Agent and the Placement Agent harmless up to its pro-rata share based on its
investment amount from and against any and all losses, costs, damages, expenses
and claims (including, without limitation, court costs and reasonable attorneys
fees) (“Losses”) arising under this Section 3.3 or otherwise with respect to the
funds held in escrow pursuant hereto or arising under the Escrow Agreement,
unless it is finally determined that such Losses resulted directly from the
willful misconduct or gross negligence of the Escrow Agent or the Placement
Agent.  Anything in this Agreement to the contrary notwithstanding, in no event
shall the Escrow Agent or the Placement Agent be liable for any special,
indirect or consequential loss or damage of any kind whatsoever (including but
not limited to lost profits), even if the Escrow Agent or the Placement Agent
has been advised of the likelihood of such loss or damage and regardless of the
form of action.
 
3.4 Delivery of Shares by Electronic Book-Entry at The Depository Trust
Company.  No later than one (1) business day after the execution of this
Agreement by the Investor and the Company, the Investor shall direct the
custodial agent or broker-dealer at which the account or accounts to be credited
with the Shares being purchased by such Investor are maintained, which custodial
agent or broker/dealer shall be a DTC participant, to set up a
Deposit/Withdrawal at Custodian (“DWAC”) instructing Continental Stock Transfer
& Trust Company, the Company’s transfer agent, to credit such account or
accounts with the Shares by means of an electronic book-entry delivery.  Such
DWAC shall indicate the settlement date for the deposit of the Shares, which
date shall be provided to the Investor by the Placement Agent.  Simultaneously
with the delivery to the Company by the Escrow Agent of the funds held in escrow
pursuant to Section 3.3 above, the Company shall direct its transfer agent to
credit the Investor’s account or accounts with the Shares pursuant to the
information contained in the DWAC.
 
 
Annex I - Page 2

--------------------------------------------------------------------------------

 
 
4.      Representations, Warranties and Covenants of the Investor.
 
4.1 The Investor represents and warrants to, and covenants with, the Company
that (a) the Investor is knowledgeable, sophisticated and experienced in making,
and is qualified to make decisions with respect to, investments in shares
presenting an investment decision like that involved in the purchase of the
Units, including investments in securities issued by the Company and investments
in comparable companies, and has requested, received, reviewed and considered
all information it deemed relevant in making an informed decision to purchase
the Units, (b) the Investor has answered all questions on the Signature Page and
the Investor Questionnaire for use in preparation of the Prospectus Supplement
and the answers thereto are true and correct as of the date hereof and will be
true and correct as of the Closing Date and (c) the Investor, in connection with
its decision to purchase the number of Units set forth on the Signature Page,
has reviewed the Disclosure Package and is relying only upon the Disclosure
Package and the representations and warranties of the Company contained herein
and the Placement Agreement.
 
4.2 The Investor acknowledges, represents and agrees that no action has been or
will be taken in any jurisdiction outside the United States by the Company or
the Placement Agent that would permit an offering of the Units, or possession or
distribution of offering materials in connection with the issue of the Units in
any jurisdiction outside the United States where action for that purpose is
required.  Each Investor outside the United States will comply with all
applicable laws and regulations in each foreign jurisdiction in which it
purchases, offers, sells or delivers Units or has in its possession or
distributes any offering material, in all cases at its own expense.  The
Placement Agent is not authorized to make and have not made any representation
or use of any information in connection with the issue, placement, purchase and
sale of the Units, except as set forth or incorporated by reference in the
Disclosure Package.
 
4.3 The Investor further represents and warrants to, and covenants with, the
Company that (a) the Investor has full right, power, authority and capacity to
enter into this Agreement and to consummate the transactions contemplated hereby
and has taken all necessary action to authorize the execution, delivery and
performance of this Agreement, and (b) this Agreement constitutes a valid and
binding obligation of the Investor enforceable against the Investor in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and except as the indemnification agreements of the Investors herein may be
legally unenforceable.
 
4.4 The Investor understands that nothing in this Agreement, the Prospectus or
any other materials presented to the Investor in connection with the purchase
and sale of the Units constitutes legal, tax or investment advice.  The Investor
has consulted such legal, tax and investment advisors as it, in its sole
discretion, has deemed necessary or appropriate in connection with its purchase
of Units.
 
4.5 Each Investor represents, warrants and agrees that, since the earlier to
occur of (i) the date on which any Placement Agent first contacted such Investor
about the Offering and (ii) the date of this Agreement, it has not engaged in
any transactions in the securities of the Company in violation of securities
laws (including, without limitation, any Short Sales involving the Company’s
securities).  Each Investor covenants that it will not engage in any
transactions in the securities of the Company (including Short Sales) prior to
the time that the transactions contemplated by this Agreement are publicly
disclosed.  Each Investor agrees that it will not use any of the Securities
acquired pursuant to this Agreement to cover any short position in the Common
Stock if doing so would be in violation of applicable securities laws.  For
purposes hereof, “Short Sales” include, without limitation, all “short sales” as
defined in Rule 200 promulgated under Regulation SHO under the Exchange Act,
whether or not against the box, and all types of direct and indirect stock
pledges, forward sales contracts, options, puts, calls, short sales, swaps, “put
equivalent positions” (as defined in Rule 16a-1(h) under the Exchange Act) and
similar arrangements (including on a total return basis), and sales and other
transactions through non-US broker dealers or foreign regulated brokers.
 
 
Annex I - Page 3

--------------------------------------------------------------------------------

 
 
5.       Survival of Representations, Warranties and Agreements; Third Party
Beneficiary. Notwithstanding any investigation made by any party to this
Agreement or by the Placement Agent, all covenants, agreements, representations
and warranties made by the Company and the Investor herein will survive the
execution of this Agreement, the delivery to the Investor of the Units being
purchased and the payment therefor.  The Placement Agent shall be a third party
beneficiary with respect to representations, warranties and agreements of the
Investor in Section 4 hereof.
 
6.      Notices.  All notices, requests, consents and other communications
hereunder will be in writing, will be mailed (a) if within the domestic United
States by first-class registered or certified airmail, or nationally recognized
overnight express courier, postage prepaid, or by facsimile or (b) if delivered
from outside the United States, by International Federal Express or facsimile,
and will be deemed given (i) if delivered by first-class registered or certified
mail domestic, three business days after so mailed, (ii) if delivered by
nationally recognized overnight carrier, one business day after so mailed,
(iii) if delivered by International Federal Express, two business days after so
mailed and (iv) if delivered by facsimile, upon electric confirmation of receipt
and will be delivered and addressed as follows:
 
6.1 if to the Company, to:
 
PharmAthene, Inc.
One Park Place
Suite 450
Annapolis, MD 21401
Facsimile:  410-269-2601
Attention: Chief Financial Officer
 
with copies to:
SNR Denton US LLP
1221 Avenue of the Americas
New York, NY 10020
Facsimile:   212-768-6800
Attention:  Jeffrey A. Baumel, Esq.
 
6.2 if to the Investor, at its address on the Signature Page hereto, or at such
other address or addresses as may have been furnished to the Company in writing.
 
7.      Changes.  This Agreement may not be modified or amended except pursuant
to an instrument in writing signed by the Company and the Investor.
 
8.      Headings.  The headings of the various sections of this Agreement have
been inserted for convenience of reference only and will not be deemed to be
part of this Agreement.
 
 
Annex I - Page 4

--------------------------------------------------------------------------------

 
 
9.      Severability.  In case any provision contained in this Agreement should
be invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.
 
10.      Governing Law.  This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of Delaware, without giving
effect to the principles of conflicts of law that would require the application
of the laws of any other jurisdiction.
 
11.      Counterparts.  This Agreement may be executed in two or more
counterparts, each of which will constitute an original, but all of which, when
taken together, will constitute but one instrument, and will become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties.  The Company and the Investor acknowledge and
agree that the Company shall deliver its counterpart to the Investor along with
the Base Prospectus and the Prospectus Supplement (or the filing by the Company
of an electronic version thereof with the Commission).
 
12.      Confirmation of Sale.  The Investor acknowledges and agrees that such
Investor’s receipt of the Company’s counterpart to this Agreement, together with
the Base Prospectus and the Prospectus Supplement (or the filing by the Company
of an electronic version thereof with the Commission), shall constitute written
confirmation of the Company’s sale of Units to such Investor.
 
13.      Press Release.  The Company and the Investor agree that the Company
shall issue a press release announcing the material terms of the Offering prior
to the opening of the financial markets in New York City on the business day
immediately after the date hereof to the extent permitted by applicable law and
the rules and regulations of the Commission.
 
14.      Termination.  In the event that the Placement Agent shall have
determined that the conditions to the closing in the Placement Agreement have
not been satisfied, this Agreement shall terminate without any further action on
the part of the parties hereto.
 
 
Annex I - Page 5

--------------------------------------------------------------------------------

 
 
SCHEDULE A TO ANNEX I
 
PHARMATHENE, INC.
 
INVESTOR QUESTIONNAIRE
 
Pursuant to Section 3 of Annex I to the Agreement, please provide us with the
following information:
 
1.
The exact name that your Shares and Warrants are to be registered in.  You may
use a nominee name if appropriate:

 

   

 
2.
The relationship between the Investor and the registered holder listed in
response to item 1 above:

 

   

 
3.
The mailing address of the registered holder listed in response to item 1 above:

 

   

 

   

 
4.
The Social Security Number or Tax Identification Number of the registered holder
listed in the response to item 1 above:

 

   

 
5.
Name of DTC Participant (custodial agent or broker-dealer at which the account
or accounts to be credited with the Shares are maintained); please include the
name and telephone number of the contract person at the custodial agent or
broker-dealer:

 

   

 

   

 

   

 
6.
DTC Participant Number:

 

   

 
7.
Name of Account at DTC Participant being credited with the Shares:

 

   

 

   

 
8.
Account Number at DTC Participant being credited with the Shares:

 

   

 
 
 

--------------------------------------------------------------------------------

 